Title: From Thomas Jefferson to John Wayles Eppes, 3 March 1802
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Mar. 3. 1802.
          
          My last to you was of the 31st. of Jan. I now inclose you one for Maria. the H. of R. decided the great question on the repeal of the late judiciary bill, the night before last, by 60. against 31. it was yesterday past to the 3d. reading, and I expect it will be finally passed this day. this done, I am in hopes they will press forward the other important matters, as the season is now advancing which will fill them with impatience to get away. I formerly mentioned to you that I should want another fine horse, a match for Castor. I would not however wish the purchase to be absolutely made till next month, & then if 60. or 90. days paiment be allowed, I shall meet it more conveniently. but I must pray you to look out for a fine one. I need not say here of what sort, as you know my ideas fully on that subject as well […] respecting price. where the animal is superfine, we must not stand […] giving something more than he may be worth; because in buying one not superfine the whole money is thrown away. I should be glad to learn from you immediately what the prospect is: and if you should not be sending to Albemarle while I am there, I will send for him. or perhaps, should you make the purchase sooner, I might send from hence; as it would be a convenience to have him for my spring journey. I shall send this letter to City point, supposing that your most convenient post office. should there be a more convenient one, let me know it for my future government. all were well at Edgehill on the 13th. Ult. mr and mrs Trist are here. she expects to be in the straw every hour. accept assurances of my sincere & affectionate attachment.
        